NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VLADIMIR VLADIMIROVICH                          No.    17-71516
MANZENKO,
                                                Agency No. A071-139-180
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                      On Petition for Review of Orders of the
                          Board of Immigration Appeals

                               Submitted June 12, 2018**


Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Vladimir Vladimirovich Manzenko, a native of the U.S.S.R. and citizen of

Ukraine, petitions for review of the Board of Immigration Appeals’ (“BIA”) orders

dismissing his appeals from an immigration judge’s (“IJ”) removal order denying



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal and an IJ’s order denying his motions to reopen and

remand. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of

due process violations. Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir.

2014). We deny the petition for review.

      Manzenko’s contention that the agency violated due process by denying him

the opportunity to submit new evidence is not supported, where the BIA

considered the proffered evidence in its de novo review of the IJ’s discretionary

denial of cancellation of removal. See id. (“To prevail on a due-process claim, a

petitioner must demonstrate both a violation of rights and prejudice.”); Singh v.

Holder, 591 F.3d 1190, 1199 (9th Cir. 2010) (any error by the IJ was rendered

harmless by the BIA’s de novo review of the issue).

      PETITION FOR REVIEW DENIED.




                                          2                                   17-71516